Sales Report:Supplement No. 99 dated Dec 16, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 331333 This series of Notes was issued and sold upon the funding of the borrower loan #40008, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,800.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Dec-03-2009 Auction end date: Dec-10-2009 Starting lender yield: 9.94% Starting borrower rate/APR: 10.94% / 13.06% Starting monthly payment: $157.01 Final lender yield: 9.30% Final borrower rate/APR: 10.30% / 12.41% Final monthly payment: $155.56 Auction yield range: 4.20% - 9.94% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.17% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Aug-2002 Debt/Income ratio: 30% Credit score: 720-739 (Dec-2009) Current / open credit lines: 6 / 6 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 2y 4m Amount delinquent: $0 Revolving credit balance: $7,481 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 31% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: dsh189 Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit card debt I am an elementary school teacher that accrued a lot of debt during my final years of school while I was student teaching. It was basically a full time job, but without a paycheck attached to it. I moved from Pennsylvania to Seattle after graduating college and it took a little while to get settled, get a job, and start earning a paycheck. I have been working since December 2006 and have not increased my debt amount by too much. But, the damage was already done. I have making payments of what I can each month on my credit cards, but I would love to get my debt down without an interest rate that is out of this world. I am single, have no children, and I try to live frugally.
